DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (US 2015/0115131) in view of Yuan et al (US 2012/0063789), and further in view of Andreou et al (US 2010/0245809).
As to claim 1, Webster et al disclose (fig. 2C) a system (image sensor system) comprising: an avalanche photodiode (APD) (SPAD); a bias source (VBIAS) configured to supply a reverse bias (reverse biased) to the APD (SPAD), (paragraphs [0021]-[0022]); a controller (quench circuit) configured to reduce (quickly reduces) the reverse bias (reverse bias voltage) to a value below (below) a breakdown voltage (breakdown voltage) of the APD (SPAD) from a value above (above) the breakdown voltage (breakdown voltage). Webster et al fail to disclose a current meter configured to measure electric current through the APD; a controller configured to cause the APD to operate in a linear mode by reducing the reverse bias, and when an intensity of the light is above the threshold, and configured to determine the intensity of the light above the threshold based on the electric current through the APD when the reverse bias is below the breakdown voltage. Yuan et al disclose (fig. 2) a current meter (9) 
As to claim 2, Webster et al disclose (fig. 2C) the system (image sensor system) wherein the controller (quench circuit) is configured to quench (quench) the APD (SPAD) after the controller (quench circuit) detects a rising edge in the electric current (current), when the reverse bias (reverse bias) is above (above) the breakdown voltage (breakdown voltage), (paragraphs [0021]-[0022]).
As to claim 3, Webster et al disclose (fig. 2C) the system (image sensor system) wherein the controller (quench circuit) is configured to increase the reverse bias (reverse bias) to above (above) the breakdown voltage (breakdown voltage) after quenching (quench) the APD (SPAD), (paragraph [0022]).
As to claim 4, Webster et al disclose (fig. 2C) the system (image sensor system) wherein the controller (quench circuit) is configured to determine the intensity of light incident (single photo-generated carrier) on the APD (1) based on a number of pulses (206) in the electric current (current) in a given amount of time (increments), when the reverse bias (reverse bias) is above (above) the breakdown voltage (breakdown voltage), (paragraphs [0021]-[0022]).
As to claim 25, Webster et al disclose (fig. 6A) the system (image sensor system) comprising the APD (SPAD) operating in Geiger mode (Geiger mode), (paragraphs [0003], [0021], [0022]). Webster et al in view of Andreou et al fail to disclose wherein the threshold is a saturation intensity of the APD operating in Geiger mode. Yuan et al disclose (fig. 6A) wherein the threshold (threshold) is a saturation (saturation) intensity (incident optical power) of the APD (APD), (paragraphs [0060]-[0062], [0083]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al in view of Andreou et al to include wherein the threshold is a saturation intensity of the APD operating in Geiger mode as taught by Yuan et al in order to measure the DC photocurrent. 
Claims 5-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (US 2015/0115131) in view of Andreou et al (US 2010/0245809).
 As to claim 5, Webster et al disclose (fig. 2C) an image sensor (image sensor) comprising: an array of APDs (SPAD1-SPADN); an electronic system (AQ1-AQN, Digital Counters 1-N) configured to individually control reverse biases (reverses biases) on the APDs (SPAD1-SPADN) based on intensities of light incident (single photon) on the APDs (SPAD1-SPADN), (paragraphs [0021]-[0022]). Webster et al fail to disclose wherein the electronic system is configured to individually switch the APDs in the array between operating in a linear mode and operating in a Geiger mode based on intensities of light incident on the APDs. Andreou et al disclose (fig. 7) wherein the electronic system (digital switching circuit) is configured to individually switch (switch) the APDs (54) in the array between operating in a linear mode (linear avalanche mode) and operating in a Geiger mode (Geiger mode) based on intensities (intensities) of light incident on the APDs, (avalanche photodiode array and sensor array), (Abstract, paragraphs [0049]-[0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al to include wherein the electronic system is configured to individually switch the APDs in the array between operating in a linear mode and operating in a Geiger mode based on intensities of light incident on the APDs as taught by Andreou et al in order to in order to adjust to a desired sensitivity according to the illumination intensities and switching of various voltages to acquire optimal performance.
As to claim 6, Webster et al disclose (fig. 2C) the image sensor (image sensor) wherein the electronic system (AQ1-AQN, Digital Counters 1-N) is configured to set the reverse biases (reverse biases) differently to different APDs (SPAD1-SPADN) in the array (SPAD imaging array), (paragraph [0021]-[0022]).
 As to claim 7, Webster et al disclose (fig. 2C) the image sensor (image sensor) wherein the APDs (SPAD1-SPADN) are configured such that, at a given time (window of time), a first one of the APDs (SPAD1-SPADN) operates in a linear mode (linear) and a second one of the APDs operates in a Geiger mode (Geiger mode), (paragraph [0003]). Webster et al fail to disclose a first on the APD operates in a linear mode. Andreou et al disclose a first one of the APDs (54) operates in the linear mode (linear avalanche mode) and a second one of the APDs (54) operate in the Geiger mode (Geiger mode), (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al to include a first on the APD operates in a linear mode and a second one of the APDs operate in the Geiger mode as taught by Andreou et al in order to enable detection of electromagnetic radiation with high sensitivity.
As to claim 8, Webster et al disclose (fig. 2C) the image sensor (image sensor) wherein the intensities of light (single photon) incident on the APDs (SPAD1-SPADN) operating in a Geiger mode (Geiger mode), (paragraphs [0003], [0021]-[0022]). Webster et al fail to disclose wherein the electronic system is configured to determine the intensities of light incident on the APDs operating in linear mode. Andreou et al disclose a first one of the APDs (54) operates in the linear mode (linear avalanche mode) and a second one of the APDs (54) operate in the Geiger mode (Geiger mode), (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al to include a first on the APD operates in a linear mode and a second one of the APDs operate in the Geiger mode as taught by Andreou et al in order to enable detection of electromagnetic radiation with high sensitivity.
As to claim 9, Webster et al disclose (fig. 2C) the image sensor (image sensor) wherein the electronic system (AQ1-AQN, Digital Counters 1-N) is configured to cause APDs (SPAD1-SPADN) in the array (imaging array) that are exposed to intensities of light (photon) above a saturation intensity of these APDs (SPAD1-SPADN); wherein the electronic system (AQ1-AQN, Digital Counters 1-N) is configured to cause APDs (SPAD1-SPADN in the array (imaging array) that are exposed to intensities of light (photon) below (below) the saturation intensity of these APDs (SPAD1-SPADN) to operate in a Geiger mode (Geiger mode), (paragraphs [0003], [0021]-[0022]). Webster et al fail to disclose wherein the electronic system is configured to determine the intensities of light incident on the APDs operating in linear mode. Andreou et al disclose a first one of the APDs (54) operates in the linear mode (linear avalanche mode) and a second one of the APDs (54) operate in the Geiger mode (Geiger mode), (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al to include a first on the APD operates in a linear mode and a second one of the APDs operate in the Geiger mode as taught by Andreou et al in order to enable detection of electromagnetic radiation with high sensitivity.
As to claim 11, Webster et al disclose (fig. 2C) the image sensor (image sensor) wherein the image sensor (image sensor) is configured to output a representation of intensities of the light (photon) incident on the APDs (SPAD1-SPADN), without passing operating modes (modes) of the APDs (SPAD1-SPADN) to downstream circuits (capacitors, resistors, and active components), (paragraphs [0021]-[0022], [0024]).
As to claim 12, Webster et al disclose (fig. 2C) the image sensor (image sensor) wherein the APDs (SPAD1-SPADN), are in or on a first substrate (top chip) and the electronic system ((AQ1-AQN, Digital Counters 1-N) is in or on a second substrate (bottom chip); wherein 
As to claim 13, Webster et al disclose (fig. 3A) the image sensor (image sensor) further comprising transmission lines (323, ml-M3) in the first substrate (304) or in the second substrate (306), (paragraph [0025]).
As to claim 14, Webster et al disclose (fig. 3A) the image sensor (image sensor) further comprising vias (328) that are configured to electrically connect the APDs (322) and the electronic system (318, 320), (paragraphs [0025]-[0026]).
Claims 15-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (US 2015/0115131) in view of Andreou et al (US 2010/0245809, and further in view of Weber et al (US 2007/0034776).
As to claim 15, Webster et al disclose (fig. 2C) an image sensor (stacked chip SPAD image sensor) comprising: an array of APDs (SPADs), (paragraphs [0021]-[0022]). Webster et al in view of Andreou et al fail to disclose a telescopic sight comprising the image sensor. Weber et al disclose (fig. 1) a telescopic sight (28) comprising the image sensor (image sensor), (paragraphs [0004], [0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al in view of Andreou et al to include a telescopic sight comprising the image sensor as taught by Weber et al in order to project narrow pulses toward an object and to detect return pulses that are reflected by the optics of a threat so that its presence and location can be ascertained, (paragraph [0047]).  
As to claim 16, Webster et al disclose (fig. 2C) an image sensor (stacked chip SPAD image sensor) comprising: an array of APDs (SPADs), (paragraphs [0021]-[0022]). Webster et al in view of Andreou et al fail to disclose night vision goggle comprising the image 
As to claim 19, Webster et al disclose (fig. 2C) an image sensor (stacked chip SPAD image sensor) comprising: an array of APDs (SPADs), (paragraphs [0021]-[0022]). Webster et al in view of Andreou et al fail to disclose a vehicle comprising the image sensor, wherein the vehicle is a land vehicle, a space vehicle, an aerial vehicle, or a water surface vehicle. Weber et al disclose (fig. 1) a vehicle (12) comprising the image sensor (44), wherein the vehicle (12) is an aerial vehicle (aircraft), (paragraphs, [0045], [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al in view of Andreou et al to include a vehicle comprising the image sensor, wherein the vehicle is an aerial vehicle as taught by Weber et al using laser pulses to sweep an area in a reasonable time so that one can detect the presence of the optics that accompany a threat ordinance located at that particular area, (paragraph [0045]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (US 2015/0115131) in view of Andreou et al (US 2010/0245809, and further in view of Sutin et al (US 2014/0233027).
As to claim 17, Webster et al disclose (fig. 2C) an image sensor (stacked chip SPAD image sensor) comprising: an array of APDs (SPADs), (paragraphs [0021]-[0022]). Webster et al in view of Andreou et al fail to disclose a telescope comprising the image sensor. 
As to claim 18, Webster et al disclose (fig. 2C) an image sensor (stacked chip SPAD image sensor) comprising: an array of APDs (SPADs), (paragraphs [0021]-[0022]). Webster et al in view of Andreou et al fail to disclose a spectrometer comprising the image sensor. Sutin et al disclose (fig. 2) a spectrometer (14) comprising the image sensor (16), (Abstract, paragraph [0011]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Webster et al in view of Andreou et al to include a spectrometer comprising the image sensor as taught by Sutin et al in order to produce a spectrum of a one dimensional image and the image sensor is configured to capture that spectrum, (paragraph [0004]).
Allowable Subject Matter
Claims 20-24 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior arts of record fail to teach either singly or in combination a method of using an APD, comprising: if the first intensity is not above the first threshold, repeating (a)-(c); if the first intensity is above the first threshold: (d) applying a second reverse bias below the breakdown voltage to the APD; (e) measuring a second intensity of light incident on the APD; (f) determining whether the first intensity is below a second threshold; if 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, the claims have been interpreted differently due to the newly amended claims. Therefore, upon further consideration, a final new grounds of rejection is correctly made.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/            Examiner, Art Unit 2878 




/GEORGIA Y EPPS/            Supervisory Patent Examiner, Art Unit 2878